Citation Nr: 1201740	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  02-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine fracture residuals with degenerative disc disease (DDD), currently rated 70 percent disabling.

2.  Entitlement to a separate rating for deformity of a thoracic spine vertebral body.

3.  Entitlement to an increased rating for right leg radiculopathy, currently rated 10 percent disabling.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a cerebrovascular accident (CVA) and its residuals.

5.  Entitlement to special monthly compensation (SMC) based on aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2001, the RO denied a rating in excess of 50 percent for residuals of a lumbar spine fracture, and denied a claim for compensation under 38 U.S.C.A. § 1151 for residuals of CVA.

In July 2002, the Veteran, his wife, and his daughter testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.  In September 2002, the RO increased the rating for the Veteran's low back disability 50 to 70 percent effective June 2000.

In a November 2003 decision, the Board recharacterized the increased rating claim as for an increased rating for lumbar spine fracture with degenerative disc disease (DDD) and remanded both claims.  In a May 2005 decision, the Board denied the Veteran's claims of entitlement to an increased rating for a lumbar spine fracture with DDD and entitlement to compensation under 38 U.S.C.A. § 1151 for a CVA. The Board did note that a separate 10 percent rating was warranted for right leg radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  The Veteran subsequently appealed the denials of his claims to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the attorney then representing the Veteran and VA's Office of the General Counsel filed a Joint Motion to vacate the Board's decision and remand the claims for readjudication.  In a January 2007 Order, the Court granted the Joint Motion.

In February 2008, the Board remanded the claims to the RO pursuant to the instructions in the Joint Motion.  As explained below, the RO complied with the Board's remand instructions with regard to the increased rating claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO also, in December 2009, granted entitlement to service connection and a separate 10 percent rating for right leg radiculopathy as related to the lumbar spine disability, based on the Board's finding in this regard in its May 2005 decision.

Separately, in April 2007, the RO denied the Veteran's claim for entitlement to SMC based on A&A.  That claim has been consolidated with the claims discussed above.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a CVA and its residuals, as recharacterized for the reasons stated below, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has no more than pronounced intervertebral disc syndrome (IVDS) with demonstrable deformity of a vertebral body.  There were no incapacitating episodes.

2.  There is demonstrable deformity of a thoracic spine vertebra, T12.

3.  There are no associated objective neurologic abnormalities, other than right leg radiculopathy approximating mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected disabilities do not result in his requiring assistance with his activities of daily living (ADLs) or require care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 70 percent for lumbar spine fracture with DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5285-5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate, 10 percent rating for demonstrable deformity of a thoracic spine vertebral body have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5285 (2002).

3.  The criteria for a rating higher than 10 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for SMC based on A&A have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2004 post rating letter, the AMC notified the Veteran of the evidence needed to substantiate his increased rating claim.  In a September 2006 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for SMC based on A&A.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2004 and September 2006 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of the disability rating element of his increased rating claim in a July 2008 letter.  He was not notified of the effective date element.  However, as each of the claims being decided herein is being denied, no new disability rating or effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.  The RO also provided additional information in a July 2008 letter regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, most of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of each of the claims in a January 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The parties to the Joint Motion found the exams performed in connection with the increased rating claim and the section 1151 claim to be inadequate and the Veteran was afforded new examinations on these issues as instructed by the Board.  For the reasons stated below, the examination performed in connection with the increased rating claim was adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The increased rating and SMC claims are thus ready to be considered on the merits.

Factual Background

In August 1999, the Veteran was seen by VA for complaints of back pain with movement loss. He was provided exercises to improve mobility.

In June 2000 correspondence, the Veteran stated that his low back disability had worsened.  He reported that because of his current medical problems (CVA), he had been shifting his weight and straining his back.  He related that his back hurt all the time and was much worse than it had been.  He stated that he was taking medication and that his back disorder interfered with his sleep.

In November 2000, the Veteran was afforded a VA examination.  At that time, examination of the back was unsatisfactory because the Veteran's hemiparesis from a stroke prevented him from doing the usual things well.  Examination of the trunk revealed that the Veteran was unable to bend backwards at all.  He was able to bend forwards to 10 degrees and his fingers reached his upper thighs.  His shoulders were able to twist 10 degrees to the right and 8 degrees to the left.  He side-bended 8 degrees to the right and 6 degrees to the left.  He had definite paraspinous spasm on the right bending or twisting to the left, on the left bending or twisting to the right, and on the lateral side bending or twisting to either side.  In the sitting position, he could straight raise the right leg to 85 degrees, limited by right gluteal pain.  He was unable to raise the left leg over 15 degrees, secondary to the stroke and not related to the back disorder.  He was unable to raise his feet together for more than 20 degrees because of the stroke. In the supine position, the Veteran could raise his right leg held out straight only 10 degrees, limited by gluteal pain on the right.  He was unable to raise his left leg at all and was unable to raise the 2 together, if held straight at all.  Cross leg maneuvers were not normal on either side.  The Veteran was totally unable to place his left heel on the right knee in either the supine or sitting positions, secondary to the stroke.  He had stiffness and gluteal pain when he put the right heel on the left knee, but did accomplish this maneuver in the sitting and supine positions.

Previous X-ray reports and two MRIs revealed multi-level bulging discs in the lumbar region and wedging of T12 and L1.  The impression was status post 2 falls on active duty in 1975; wedging of T12 and L1 vertebral bodies secondary to the in-service falls; multi- level bulging discs in the lumbar spine area which were probably and likely caused by in-service falls; chronic low back strain and spasm secondary to the wedging of T12 and L1 and the bulging discs.

A March 2001 outpatient record revealed that the Veteran complained of pain in the right lower back and down the right leg.  The Veteran's history of a stroke was noted.  In addition, the Veteran reported that he had fallen and had had the pain since that time.

In July 2002, the Veteran testified at a personal hearing at the RO.  At that time, the Veteran related that since having a stroke, he had been forced to shift his weight on his right side of his body which had exacerbated his back and he now also had numbness and pain down his right leg.  However, he also indicated that the numbness and pain were present before the stroke.

In August 2002, the Veteran was afforded a VA examination.  His claims file was reviewed. At that time, the Veteran's history of CVA was noted.  Advanced weakness of the left side was noted.  The Veteran wore a brace on the left leg.  The Veteran reported that he continued to have back pain of an increasing degree with radiation to the right leg and sometimes with numbness of the right leg and foot. Physical examination revealed approximately 20 percent motor power of the left arm and leg with a severe limp of the left leg although the Veteran wore a brace.  The Veteran used a cane with his right hand.  Examination of the back showed there was no scoliosis.  There was an increase in lumbar paraspinous muscle tone on the right.  The Veteran could not extend the back at all.  He could flex to 10 degrees with some pain.  Lateral movement of the back to 20 degrees in either direction produced pain.  Rotary back movement was not tested because of severe pain. Straight leg raising was positive at 45 degrees on the right.  The tendon reflexes of the left leg were extremely hyperactive at the knee and ankle level.  There was diminished sensation to pinprick and vibratory sense of the right leg from the knee down.  The impression was history of fracture of the lumbar spine in 1974 with more recent x-rays of the back showing anterior wedging of T12, L1, and L2, as well as presumed acute fracture of the 3rd and 4rth sacral segments which were non-displaced; also, the interim development of disc narrowing at L3-4 and L4-5; severe back pain, severe disability.

In February 2003, April 2004, and January 2005 letters, Dr. Asfour indicated that the Veteran had increased low back pain and fell frequently.  On examination, there was mild left hemiparesis at 4/5 with left hyperreflexia at 3/4 +.  There was left hemiparetic gait, and the Veteran used a cane to ambulate.  The diagnoses were chronic low back pain radiating to both lower extremities, status post left pontine infarct, and hyperlipidemia.  In the February 2003 letter, Dr. Asfour also indicated that electromyography (EMG) of both lower extremities was normal.  In a September 2003 note written on his prescription stationery, Dr. Asfour write that the Veteran was permanently disabled, and the diagnosis was low back pain.

In an attachment to his June 2006 claim, the Veteran began by describing his CVA and its symptoms.  He then indicated that these symptoms cause him to require the assistance of his wife to get dressed, bathe, and to fall frequently.

In an October 2006 letter, Dr. Asfour wrote that he had examined the Veteran that day, and the Veteran required the help of his family for all activities of daily living, such as bathing, feeding, dressing, and putting on his prosthetic devices.  Dr. Asfour noted that the Veteran's diagnosis included chronic low back pain radiating to both lower extremities and status post left pontine cerebral infarct.  Dr. Asfour also filled out a March 2006 statement of attending physician, in which he listed these same two diagnoses as well as hyperlipidemia.  He indicated that the symptoms were paralyzed left side - unable to function most of the time, bedridden, due to strokes, when low back occurs.  He indicated that leg brace and cane were required for locomotion, and that the Veteran needed the cane to help get around, may be bedridden at times, depends on his wife for basic needs, complained of constipation and urinary incontinence, and uses a brace on the left leg.  In response to questions, Dr. Asfour indicated that the Veteran was not bedridden or blind, there was not complete loss of anal sphincter control.  There was, however, complete loss of bladder sphincter control.  The Veteran could not walk and get around unassisted, could not dress or undress himself, and could not attend to the needs of nature unassisted.  The Veteran could wash and keep himself clean and ordinarily presentable, but could not physically protect himself from the every day hazards of life.  He was mentally able to protect himself from every day hazards of life, and was not confined to a nursing home.

In a November 2006 letter, Dr. Asfour again wrote that the Veteran required the help of his family for all activities of daily living, but this time noted only the diagnosis of low back pain radiating to both lower extremities.  In May 2007, Dr. Asfour wrote that he had been treating the Veteran for status post CVA and chronic low back pain since May 2000.  He offered his medical opinion that the Veteran required the help of another person with all of his activities of daily living.  He added, "Even if he had never had a CVA, he still suffers from severe chronic low back pain and requires personal assistance."  He reiterated that the condition was chronic and would most likely last for quite some time if not permanently.  In a September 2007 letter, Dr. Asfour noted that the Veteran was doing a little worse with increased low back pain, which got worse after he fell two weeks previously due to his left sided weakness and unsteady gait.  On examination there was mild left hemiparesis at 4/5 with left hyperflexia at the three over four plus, versus two over four plus on the opposite side.  There was also left hemiparetic gait and the Veteran used a cane to ambulate.  The assessment was chronic low back pain radiating to both lower extremities.

The Veteran also underwent VA spine examinations in July 2008 and March 2011.  On both examinations, the Veteran indicated that he did not have incapacitating episodes.

The July 2008 VA examiner reviewed the claims file and recounted the Veteran's medical history, including his stroke in 2000 with severe left sided weakness that had remained with very little improvement since that time.  The only brace that the Veteran wore was for his left sided foot drop.  Back pain was 10/10 in severity at rest and even worse with activity.  There were no flare ups because the pain was steady and no bowel or bladder incontinence.  The examiner noted that the Veteran had not worked as a plumber since his CVA.  Examination was difficult because flexion could not be done from a standing position.  The Veteran could not extend the back past 0 degrees, flexion was to 15 degrees, with lateral flexion to 10 degrees bilaterally.  Rotation was not attempted.  Straight leg raising was positive at 45 degrees on the left and at 25 degrees on the right.  Tendon reflexes at the knees were 2/4 on the right and 4/4 on the left.  Tendon reflexes of the ankles were 2/4 on the right and 3/4 on the left.  There was diminished sensation to pinprick and vibratory stimulation below the right knee.  There was left sided foot drop, an increase in paraspinous muscle tone, right more than left, with tenderness but without true spasm.  There was no scoliosis and an almost complete absence of lumbar curve.  Muscle strength in the right leg was 4/4 and the left was 1/4.  The Veteran was unable to perform repetitive motion testing.

The diagnoses were traumatic fracture of T12 and L1 in 1975, cerebral thrombosis in the distribution of the right middle cerebral artery with severe persistent left sided hemiparesis, and lumbar spine DDD with back pain and right leg radiation with severe disability and progression in large measure due to the severe weakness of the left side from the prior stroke.

Dr. Navara prepared a January 2010 statement of attending physician.  Regarding the history of illness, he noted the CVA and chronic lumbar radiculopathy, but noted that the Veteran had a back condition prior to his stroke.  Regarding symptoms, he noted frequent falls due to weakness in both legs and chronic flare-ups of back pain also causing falls.  The diagnoses were CVA, severe, chronic lumbar radiculopathy, severe, and knee pain/sprain, moderate.  Dr. Navara indicated that the Veteran was not housebound and needed a cane/braces for locomotion.  He noted documented lumbar spine degeneration and degeneration of the knees also.  In this setting, he had a stroke, which has worsened his mobility, leading to falls.  He had minimal mobility or fine movements in the left hand and his left leg was in a brace.  He indicated that the Veteran was not bedridden or blind, that there was not complete loss of anal or bladder sphincter control, and he could walk and get around unassisted with a cane only and often falls.  He checked "No" in answer to whether the Veteran could dress or undress himself, but wrote in "Sometimes."  He indicated the Veteran could not attend to the needs of nature unassisted, and could not wash and keep himself ordinarily clean and presentable.  He indicated that the Veteran was not physically able to protect himself from the everyday hazards of life, but wrote in sometimes, and that he was mentally able to protect himself from everyday hazards of life.  The Veteran was not confined to a nursing home.

On the March 2011 VA spine examination, the claims file was not available for review.  The Veteran complained of lower back pain radiating into the right lower extremity, sometimes to the knee and occasionally to the entire leg.  There were no periods of flare-ups because the back pain was constant..  There was constipation from medication but no bowel or bladder impairment.  There was weakness in the left lower extremity and occasionally the right, and numbness in both lower extremities.  The Veteran utilized no assistive devices or brace for his lower back, but used a cane for his left hemiplegia.  He indicated that he was working in an office now, but was a plumber and pipefitter prior to his stroke.  He also stated that he had not missed any days of work in his office job now due to his back condition.

On examination, there was tenderness in the lumbar paraspinous musculature with some spasm.  Forward flexion was to 90 degrees, extension and bilateral flexion and rotation were each to 5 degrees, producing pain throughout those ranges.  Reflexes in the right knee and ankle were 1+, and in the left knee and ankle were 3+.  Straight leg raising was positive on both sides, motor strength was 4/5 on the right and 3/5 on the left.  Sensation was diminished on the left and intact on the right.  There were no additional limitations following repetitive use "other than increased pain with further loss of motion to complete loss of motion."  There was also "weakness in his lower back and extremities that causes complete loss of motion."  There was also lack of endurance, incoordination, fatigue, and weakness with repetitive use of the lower extremities.  The diagnoses were fractured lumbar spine with DDD and ongoing right lower extremity radiculopathy and effects of left hemiplegia adding to spine condition.   The examiner also opined that the Veteran was unable to maintain gainful employment in his chosen field of pipe fitter/plumber due to his spine and due to his hemiplegia, and that, regarding his current office job, the Veteran's hemiplegia and spine would also contribute to him being unable to maintain gainful employment in that sedentary form of occupation, as it would also in pretty much any sedentary form of occupation.

On the March 2011 VA general medical examination, it was noted that the Veteran had worked as a plumber for 30 years and that he was currently working answering phones.  He had been using a cane for the previous ten years.  The Veteran gave a history of CVA in 2000, and complained of left sided hemiparesis.  The Veteran also complained of trouble swallowing, but denied abdominal pain, nausea, or vomiting, and denied any bowel or bladder complaints.  On examination, the chest was clear, cardiovascular was normal, and musculoskeletal/extremities showed no edema, strength to the left side at 3/4, on the right at 4/4, deep tendon reflexes were 2+ in the upper and lower extremities, and there was normal sensation to light touch and vibration.   The impression was CVA with left sided weakness.  It was noted that the Veteran was using a cane to ambulate, that his medical conditions were stable, and that none of them were preventing him from continuing his present job, which was a desk job.

Analysis

Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 70 percent rating is proper.

The Veteran's current 70 percent rating was granted in September 2002 under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285-5293, in effect at that time.  The criteria for rating disabilities of the spine were changed during the pendency of the appeal, as explained below.  DC 5285 applied to residuals of vertebra fracture, and provided for 60 and 100 percent ratings with and without cord involvement, the latter where there was abnormal mobility requiring a neck brace.  DC 5285 also provided that, in all other cases, the disability was to be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for deformity of vertebral body.  Under DC 5293, the maximum schedular rating of 60 percent was warranted for pronounced IVDS with persistent symptoms with little intermittent relief compatible with sciatic neuropathy and included one of the following: (1) characteristic pain and demonstrable muscle spasm, (2) absent ankle jerk, or (3) other neurological findings appropriate to the site of the diseased disk.  The Veteran's 70 percent rating under DCs 5285-5293 was comprised of the 60 percent rating under DC 5293 for pronounced IVDS and additional 10 percent for demonstrable deformity of a vertebral body.

The criteria for rating IVDS were amended effective September 23, 2002, and September 26, 2003.  The criteria for rating limitation of motion of the lumbar spine were also amended effective September 26, 2003.  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

The regulations regarding IVDS were revised effective September 23, 2002.  Under the revised regulations, IVDS is rated based either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings for chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.

The highest schedular rating under the formula for rating IVDS based on incapacitating episodes is 60 percent, for episodes with a total duration of at least six weeks during the past 12 months.  Note 1 to the formula defines an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were again revised effective September 26, 2003. Under these regulations, the back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, the highest schedular rating is 100 percent for unfavorable ankylosis of the entire spine, and a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Based on the above evidence, the Board finds that a rating higher than 70 percent is not warranted under any potentially applicable diagnostic code, for the following reasons.  Under the criteria in effect prior to September 23, 2002, the Veteran has been assigned the maximum schedular 60 percent rating for IVDS under DC 5293, along with a 10 percent rating for demonstrable deformity of a vertebral body under DC 5285, for a combined rating of 70 percent.  The combined rating is 70 percent. The only higher ratings under DC 5285 are for cord involvement, causing one to be bedridden, or requiring long leg braces.  That is not the case here.  The Veteran wears a left leg brace, but it has been repeated stated by the Veteran and the health care professionals to be for his CVA related hemiplegia.  Moreover, while the March 2011 VA examiner indicated that pain and weakness caused further loss of motion to complete loss of motion, the Veteran indicated that he did not have incapacitating episodes and the additional functional loss caused by the pain and weakness therefore did not result in symptomatology more approximating the cord involvement, bedridden, or long leg braces required for a 100 percent rating.

In addition, given the lack of incapacitating episodes, there is no basis for a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  There is also no basis for a rating higher than 70 percent under the General Rating Formula for Diseases and Injuries of the Spine.  While the March 2011 VA examiner indicated that pain and weakness cause further loss of motion to complete loss of motion, the DeLuca factors and 38 C.F.R. §§ 4.40 and 4.45 are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

However, as noted by the August 2002 VA examiner, X-rays of the back showed anterior wedging of T12, in addition to L1 and L2.  Under DC 5285, applicable at the time of the Veteran's claim as well as the August 2002 examination findings, 10 percent is added for demonstrable deformity of vertebral body.  A Note to DC 5285 provides that ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  However, here there is involvement of more than just the first and last segments.  Furthermore, the evaluation is based upon the demonstrable deformity rather than limited motion or ankylosis.

The only remaining question with regard to a higher schedular rating is whether there are chronic neurologic manifestations or associated objective neurologic abnormalities warranting any separate ratings in addition to the separate 10 percent rating for right leg radiculopathy already in effect, or a rating higher than 10 percent for the right leg radiculopathy.  The Board finds that no higher rating is warranted on this basis, for the following reasons.  The Veteran has repeatedly indicated that he has no bowel or bladder impairment or other such symptoms warranting additional separate ratings.  This conflicts with Dr. Asfour's March 2006 report of complete loss of bladder sphincter control and the Board finds that the Veteran's repeated statements made to multiple VA examiners are of greater probative weight than Dr. Asfour's conclusion in a document submitted in connection with a claim for specific benefits (SMC based on A&A).  Moreover, the most probative evidence, the detailed VA examination reports, reflects that the symptoms relating to the Veteran's left lower extremity are related to his CVA and not to his lumbar spine disability, as was indicated in the less comprehensive submissions of Drs. Asfour and Dr. Navara.  As to the right leg radiculopathy, the symptoms most nearly approximate mild incomplete paralysis of the sciatic nerve.  While straight leg raising was positive, EMG testing was negative.  Tendon reflexes at the knees were 2/4, but motor strength was 4/5 and muscle strength was 4/4.  There was diminished sensation to pinprick and vibratory stimulation below the right knee in 2008 but sensation was intact in 2011.  These symptoms reflect wholly sensory involvement, without substantial reductions in reflexes or strength that would warrant the conclusion that the incomplete paralysis more nearly approximated the moderate degree.

The Board also finds that the July 2008 and March 2011 VA spine examinations were adequate, notwithstanding the lack of claims file review by the March 2011 VA examiner.  Lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  In this case, as shown by the summaries of the July 2008 and March 2011 examination reports above the examiners described the lumbar spine disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board therefore finds that the instructions in the Joint Motion have been complied with, as there were two new examinations that were adequate.  The Board has also taken account of the Veteran's complaints of increasing pain, in February 2003 and April 2004 private treatment notes referred to in the Joint Motion, as well as at the 2008 and 2011 VA examinations.  There is no question that the Veteran suffers significant pain from his lumbar spine disability throughout the range of motion.  The Court has recently held that pain throughout the range of motion does not, by itself, warrant a higher rating for limitation of motion, unless accompanied by functional loss in a situation such as this one where there is already a compensable rating.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).  Moreover, to the extent that the March 2011 VA examiner did indicate there was additional functional loss due to pain and weakness, the Board considered this additional functional limitation and found that it did not more nearly approximated the criteria for the next higher 100 percent rating under the General Rating Formula, for unfavorable ankylosis of the entire spine.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are fully contemplated by the applicable rating criteria.  Both the orthopedic and neurologic symptoms are contemplated by the applicable criteria, and the Veteran has been granted separate 70 and 10 percent ratings based on these criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  The Board does note the somewhat contradictory statements in the March 2011 VA spine examination.  On the one hand, it was indicated that the Veteran was working in an office now, had found it difficult on some days to work at his job as a plumber/pipe fitter but had not worked at that job since his CVA, and that he had not missed any days of work in his current office job due to his back condition.  On the other hand, the examiner stated at the conclusion of his report that the hemiplegia and spine would contribute to the Veteran being unable to maintain gainful employment in any sedentary form of occupation.  Given that the lumbar spine disability had not caused the Veteran to miss work at his current office job, the Board finds that there is no marked interference with his employment, i.e., beyond that contemplated by the 70 and 10 percent ratings, and that the examiner was referring to a theoretical future inability to continue in the sedentary employment due to both the hemiplegia and lumbar spine disabilities.  Therefore, referral for consideration of an extraschedular rating for lumbar spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for lumbar spine fracture residuals with DDD, currently rated 70 percent disabling.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

SMC Based on A&A

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

The Veteran is in receipt of service connection for lumbar spine fracture residuals with DDD, rated 70 percent disabling, right leg radiculopathy, rated 10 percent, and left wrist fracture residuals and right forearm laceration, each rated noncompensable.

Based on the facts described above, the Board finds that the weight of the evidence reflects that, while the Veteran required assistance in performing certain functions due to his service connected lumbar spine disability and right leg radiculopathy, he did not require assistance of the type and degree contemplated under the regulations due to these service connected disabilities.  All of the physicians indicated that the Veteran required some assistance due to a combination of his service connected and non service connected disabilities.  However, the Veteran himself focused in his June 2006 statement submitted with his claim on his CVA residuals.  Moreover, Dr. Asfour's indication that there was complete loss of bladder sphincter control conflicts with the other evidence of record.  The Veteran specifically indicated to multiple VA examiners that he did not have bowel or bladder impairment, and Dr. Navarra indicated that there was no such impairment as well.  While both Dr. Asfour and Dr. Navara indicated that the Veteran's lumbar spine disability caused symptoms that resulted in the Veteran's need for assistance with some activities, the Board finds that the more probative evidence consists of the VA examination reports indicating that the CVA residuals were the source of the left leg difficulties as well as the loss of balance.  While those examination reports were prepared in connection with the Veteran's increased rating claim, they were not prepared specifically as part of an application for benefits, as were the A&A reports of Drs. Asfour and Navarra.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The VA examination reports also contained more detailed examination findings and discussion of the Veteran's prior medical history.

For the foregoing reasons, the preponderance of the evidence is against the claim for SMC based on A&A.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.






ORDER

Entitlement to an increased rating for a lumbar spine fracture residuals with DDD, currently rated 70 percent disabling, is denied.

Entitlement to a separate, 10 percent rating for deformity of a thoracic spine vertebral body is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating for right leg radiculopathy, currently rated 10 percent disabling, is denied.

Entitlement to SMC based on A&A is denied.


REMAND

The Veteran claims that his May 2000 CVA and its residuals are the result of VA care and that the proximate cause of the CVA and residuals was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault in providing the case.  The Veteran had been seen at VA on May 1, 2000, with a diagnosis of possible CVA, and was seen again on May 2 and May 3, at which time the Veteran declined admission to a VA hospital and instead was admitted to Huguley Memorial Medical Center.

The Board's May 2005 denial of this claim rested largely on a VA physician's August 2002 opinion that found that the CVA was not likely the result of VA care or any fault in VA provision of such care.  

The parties to the Joint Motion found that the August 2002 VA opinion was inadequate for two reasons.  First, the VA physician mentioned only May 1 and May 3, 2000 treatment, but there was also May 2, 2000 treatment, and a valid opinion would have to include consideration of all three dates.  Second, while the VA physician indicated that earlier treatment would not have prevented a stroke, he did not explicitly address the CVA residuals with which the Veteran currently suffers.

Pursuant to the Board's February 2008 remand, the RO obtained an additional opinion.  The Board instructed that the physician address the CVA residuals and requested that he review the Joint Motion.  In November 2008, a VA physician reviewed the claims file and recounted medical history leading up to the stroke, including the May 1,2, and 3 2000 treatment.  He concluded that it was not likely ("less likely than not") that the Veteran's additional disability was caused by carelessness, negligence, lack of skill, or error in judgment.  He noted that the Veteran was treated as rapidly as could be done under the circumstances on May 2 and 3, and that when the definitive diagnosis was made on the morning of May 3, arrangements were begun to have the Veteran admitted to the Dallas VA hospital, but the Veteran and his wife preferred treatment at another hospital, and this was accomplished.  The physician reiterated that reasonable judgment and evaluation and treatment of the Veteran by VA was less likely the cause of his additional and neurological deficit and was not caused by negligence, carelessness, lack of skill, or judgment and reasonable due diligence was performed in the execution of care of the Veteran.

The Board appreciates the efforts of the RO/AMC and of the VA physician who prepared the November 2008 opinion.  While this opinion remedied the first defect noted in the Joint Motion by addressing the May 2 treatment in addition to the May 1 and 3 treatment, it did not remedy the second deficiency of not addressing the CVA residuals in addition to the CVA.  The opinion only addressed whether VA caused and was at fault with regard to the actual CVA.  It did not address any of the subsequent residuals, of which there is detailed evidence from 2000 to the present.  While the Board does not necessarily agree with the parties to the Joint Motion that the initial opinion was flawed because it failed to specifically address the CVA residuals in addition to the CVA, the Board is bound by the instructions in the Joint Motion except in certain circumstances not present here.  Consequently, another remand is required because the Board's February 2008 remand instructions were not substantially complied with, and the November 2008 opinion is flawed for one of the same reasons that the parties to the Joint Motion found the August 2002 opinion to be flawed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a CVA and its residuals is REMANDED for the following action:

Request clarification from the physician who prepared the November 2008 opinion, if possible.  Ask that he address the CVA residuals in addition to the CVA itself.

Specifically, ask that he indicate whether the CVA residuals, as distinct from the CVA, was caused by VA treatment on May 1,2, and 3, and, if so whether the proximate cause of the additional disability (i.e., the CVA residuals) was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In other words, it is clear from the VA physician's November 2008 opinion that he does not think the CVA was caused by VA care, or any negligence, carelessness, lack of skill, error in judgment, or other instance of fault by VA.  But we need to know the answer to the same question with regard to the CVA residuals, i.e., even if VA care did not cause the CVA, did the VA care cause the residuals to be worse than they otherwise would have been, and was VA at fault in so acting.  The CVA residuals are described in detail in the post May 2000 VA and private treatment records, and these residuals should be addressed by the VA physician.

If the physician is unavailable, the new opinion should be requested from a different physician, with the same instructions to specifically address the residuals in addition to the CVA.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


